Citation Nr: 1233089	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to TDIU.

The issue of entitlement to service connection for a spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the Veteran's service connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  

Regulations require that VA consider the combined effects of the service connected disabilities have on employment.  38 C.F.R. § 4.16.  Hence, the Board is required to obtain an opinion that considers the combined effects of the service connected disabilities on employability.

As the record does not include a VA opinion by a qualified medical professional that sufficiently assesses what impact the Veteran's service-connected disabilities in combination have on his ability to obtain and maintain employment, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the combined impact his service-connected disabilities on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  The examiner should also consider the Veteran's level of education and employment experience.

The examiner should provide an opinion as to whether the service-connected PTSD, diabetes mellitus with neuropathy and impotence, diabetic nephropathy, hypertension, and residuals of a gunshot wound to the left thigh would, alone or in combination, prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinion, and rationale requested in this remand.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


